 
AMENDMENT NO. 1 TO SPONSOR WARRANTS PURCHASE AGREEMENT


This Amendment No. 1 (the “Amendment”), dated June 28, 2011, to that certain
Sponsor Warrants Purchase Agreement (the “Agreement”) dated the 21st day of
April, 2011, is made by and between Azteca Acquisition Corporation, a Delaware
corporation (the “Company”), having its principal place of business at 421 N.
Beverly Drive, Suite 300, Beverly Hills, CA 90210, and Azteca Acquisition
Holdings, LLC, a Delaware limited liability company (the “Sponsor”), having its
principal place of business at 421 N. Beverly Drive, Suite 300, Beverly Hills,
CA 90210. All capitalized terms not defined herein shall have the same meaning
ascribed to them in the Agreement.


Pursuant to Section 12.3 of the Agreement, the Company and the Sponsor hereby
agree to amend the Agreement, effective on the date hereof, as follows:


1.  Amendments to the Agreement.


(a)           Recitals.  The first recital is hereby amended as follows:


The reference to 4,333,333 warrants is hereby replaced with 4,666,667 Warrants.


(b)           Section 1.1.  Section 1.1 is hereby amended as follows:


The reference to $3,250,000 Purchase Price is replaced with $3,500,000 Purchase
Price.

 
2.  Mutual Drafting.  This Amendment is the joint product of the Company and the
Sponsor and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.


3.  No Other Amendments; Governing Law; Counterparts.  Except as specifically
set forth in this Amendment, there are no other amendments to the Agreement and
the Agreement shall remain unmodified and in full force and effect.  This
Amendment shall be governed by and construed in accordance with the internal
laws of the State of New York.  This Amendment may be executed in one or more
counterparts.  In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 


This subscription is accepted by the Company as of the date first written above.



 
AZTECA ACQUISITION CORPORATION
     
By:
/s/ Gabriel Brener
 
Name:  Gabriel Brener
 
Title:  Chairman, CEO and
 
President



Accepted and agreed this
 
28th day of June, 2011
     
AZTECA ACQUISITIONS HOLDINGS, LLC
     
By:
/s/ Gabriel Brener
 
Name: Gabriel Brener
 
Title: Managing Member
 


 
 

--------------------------------------------------------------------------------

 
